Citation Nr: 1448023	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO. 05-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2000 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A November 2012 Board decision denied the Veteran's claim for service connection for sinusitis. A January 2014 decision of the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the November 2012 Board decision. As such, the issue of service connection for sinusitis is again before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was most recently remanded by the Board in September 2011 for a VA addendum opinion. Specifically, the Board stated that the claims file should be sent to the VA examiner who conducted the March 2008 nose and sinus examination, if available, so that the examiner could render another addendum opinion. The Board further stated that in the event that the March 2008 VA examiner was not available, then another, new VA nose and sinus examination should be provided. The RO provided a new VA examination for the Veteran's claim. However, there is no evidence that the RO first attempted to obtain the requested addendum opinion from the March 2008 VA examiner, Dr. A.M-S. at the San Juan VAMC. As such, the Board finds that the AOJ did not substantially comply with the remand orders. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Consequently, the Board must remand this case for an addendum opinion.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, send the claims file to the March 2008 VA examiner (Dr. A.M.-S. at San Juan VAMC), if available, for an addendum opinion. Note that by Court order, there must be an attempt to have this specific physician provide an opinion, who as of this writing, appears to still be employed by VA.  If the physician is unavailable, it must be fully documented in the file.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions. 
In the event that the March 2008 VA examiner is not able to review and provide the requested addendum opinion, then the Veteran should be afforded another VA nose and sinus examination to determine the etiology of any sinus disorder diagnosed and/or treated since July 2003. All appropriate tests and studies (to include x-rays, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to any sinus disorder diagnosed and/or treated since July 2003, the examiner should provide details about the onset and severity of the symptoms of each disorder. The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that any sinus disorder diagnosed and/or treated since July 2003 had its onset in service or is otherwise etiologically related to service. In answering the question, the examiner must consider all service medical records, any and all post-service medical records, and lay evidence regarding claimed sinusitis (as separate from allergic rhinitis).

The examiner should set forth all findings, along with a complete rationale for the conclusions reached and comment on the other opinions of record and the Veteran's assertions, in a printed report. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



